Name: Commission Regulation (EC) No 2490/95 of 25 October 1995 amending Regulation (EC) No 1489/95 setting export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade policy
 Date Published: nan

 26 . 10 . 95 EN Official Journal of the European Communities No L 256/31 COMMISSION REGULATION (EC) No 2490/95 of 25 October 1995 amending Regulation (EC) No 1489/95 setting export refunds on fruit and vegetables quantities fixed for licences with advance fixing of the refund for grapes ; whereas the quantities concerned should be fixed anew to take account of that overrun ; Whereas the Management Committee for fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 26 ( 11 ) thereof, Whereas Commission Regulation (EC) No 1489/95 (3) specifies the quantities for which applications may be submitted for export licences other than those applied for in connection with food aid ; Whereas Commission Regulation (EC) No 1488/95 (4) lays down the criteria for establishing the quantities for which export licences may be issued ; whereas, in the interests of transparency, exporters should be informed of the updated position with regard to those quantities ; Whereas, moreover, as a result of a problem with the transmission of data, there has been an overrun of the HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EC) No 1489/95 are hereby replaced by Annexes I and II hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 October 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 132, 16. 6. 1995, p. 8 . (3) OJ No L 145, 29. 6. 1995, p. 75. 4 OJ No L 145, 29 . 6 . 1995, p. 68 . A N N E X I 'A N N E X I R A TE S A N D Q U A N T IT IE S LA ID D O W N FO R TH E A L L O C A T IO N O F LI C EN C ES W IT H A D V A N C E FI X IN G O F T H E R E F U N D Q ua nt iti es pr ov id ed fo r pe r lic en ce iss ui ng pe rio d (in to nn es ) P ro du ct P ro du ct co de D es ti na ti on co de (') R ef un d ra te (l) (E CU / to nn e ne t) 19 95 19 96 Se pte mb er ! Oc tob er N ov em be r D ec em be r Ja nu ar y Fe br ua ry M arc h Ap ril M ay Ju ne T om at oe s 50 ,8 3 75 8 3 87 9 1 66 4 7 88 6 15 40 7 0 7 0 2 00 0 7 0 2 00 07 02 00 07 02 00 07 02 00 0 7 0 2 00 0 7 0 2 00 0 7 0 2 00 15 10 0 20 10 0 25 10 0 30 10 0 35 10 0 40 10 0 45 10 0 50 10 0 S he ll ed al m on ds 08 02 12 90 00 0 10 9, 3 30 4 33 6 16 1 37 1 49 4 H az el nu ts in sh el l 08 02 21 00 00 0 12 7, 7 20 5 87 12 11 15 S he ll ed ha ze ln ut s 0 8 0 2 22 00 00 0 24 6, 3 90 8 1 76 6 86 0 69 4 77 9 No L 256/32 | EN I Official Journal of the European Communities 26. 10 . 95 W al nu ts in sh el l 0 8 0 2 31 00 00 0 15 8, 3 84 24 1 16 7 2 O ra ng es 12 4, 3 63 3 30 63 1 66 50 5 98 56 6 21 87 1 Ã ¡ Ã ¡ Ã ¡ Ã ¡ Ã ¡ Ã   ¬ Ã ¡ 08 05 10 01 20 0 08 05 10 05 20 0 08 05 10 09 20 0 08 05 10 11 20 0 08 05 10 15 20 0 08 05 10 19 20 0 08 05 10 21 20 0 08 05 10 25 20 0 08 05 10 29 20 0 08 05 10 32 20 0 08 05 10 3 4 20 0 08 05 10 36 20 0 08 05 10 42 20 0 08 05 10 44 20 0 08 05 10 46 20 0 08 05 10 51 20 0 08 05 10 55 20 0 08 05 10 59 20 0 08 05 10 61 20 0 08 05 10 65 20 0 08 05 10 69 20 0 L em on s 15 2, 5 2 07 7 10 20 1 11 88 5 20 86 8 20 38 8 08 05 30 20 10 0 08 05 30 30 10 0 08 05 30 40 10 0 Q ua nt iti es pr ov id ed fo r pe r lic en ce iss ui ng pe rio d {in to nn es ) P ro du ct P ro d u ct co de D es ti n at io n co de (') R ef un d ra te (2) (E CU / to nn e ne t) Ta bl e gr ap es 54 ,7 19 95 \ 19 96 Se pt em be r O ct ob er N ov em be r D ec em be r Ja nu ar y Fe bru ary M ar ch Ap ril M ay Ju ne 20 82 3 H H · · m ¡J 1 0 8 0 6 10 0 8 0 6 10 08 06 10 08 06 10 08 06 10 08 06 10 0 8 0 6 10 21 20 0 29 20 0 30 20 0 40 20 0 50 20 0 61 20 0 69 20 0 A pp le s 90 ,4 7 26 0 8 61 6 8 86 0 10 19 1 7 88 2 F A B D E 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 08 10 51 91 0 10 5 3 9 1 0 1 0 5 9 91 0 10 61 91 0 10 63 91 0 10 69 91 0 10 71 91 0 10 73 91 0 10 79 91 0 10 92 91 0 1 0 9 4 91 0 10 98 91 0 26 . 10 . 95 I EN 1 Official Journal of the European Communities No L 256/33 Pe ac he s an d ne ct ar in es 56 ,5 2 60 9 08 09 0 8 0 9 08 09 08 09 08 09 08 09 08 09 0 8 0 9 0 8 0 9 0 8 0 9 30 11 10 0 30 19 10 0 30 21 10 0 30 29 10 0 30 31 10 0 30 39 10 0 30 41 10 0 30 49 10 0 30 51 10 0 30 59 10 0 12 41 (') Th e de sti na tio n co de s are de fin ed as fo llo ws : A : No rw ay ,I ce lan d, Gr ee nl an d, Po lan d, Hu ng ary ,R om an ia ,B ulg ari a, Al ba nia ,E sto nia ,L atv ia, Li thu an ia ,A rm en ia ,A ze rb aij an ,B ela rus ,G eo rg ia, Ka za kh sta n, Ky rg yz sta n, M old ov a, Ru ssi a, Ta jik ist an ,T ur km en ist an , U zb ek ist an , U kr ai ne , Bo sn ia -H er ze go vi na , Cr oa tia , Sl ov en ia , Fo rm er Yu go sla v Re pu bl ic of M ac ed on ia ,M alt a B : Fa ero es ,A fri ca n co un tri es an d ter rit or ies ex ce pt So ut h Af ric a, co un tri es of th e Ar ab ian Pe ni ns ul a (S au di Ar ab ia ,B ah ra in ,Q ata r, Om an ,U ni ted Ar ab Em ira tes (A bu Dh ab i, Sh arj ah ,A jm an ,U m m al Qa iw ain ,R as al Kh aim ah , Fu jai ra h) , Ku wa it, Ye m en ), Sy ria , Ira n, Jo rd an , Bo liv ia , Br az il, Ve ne zu ela , Pe ru , Pa na m a, Ec ua do r, Co lo m bi a C : Sw itz er lan d, Cz ec h Re pu bl ic , Sl ov ak ia D :H on g Ko ng ,S in ga po re ,M ala ys ia, In do ne sia ,T ha ila nd ,T aiw an ,P ap ua Ne w Gu in ea ,L ao s, Ca m bo di a, Vi etn am ,U ru gu ay ,P ara gu ay ,A rg en tin a, M cx ico ,C os ta Ri ca E : Al l de sti na tio ns ex ce pt Sw itz er la nd F : A ll de st in at io ns (*) Fo rr efu nd st o be gr an ted on ex po rts to the Fe de ral Re pu bl ic of Yu go sla via (S erb ia an d M on ten eg ro )t he re qu ire m en ts of Co un cil Re gu lat ion (E EC )N o 99 0/ 93 m us tb e m et (O J No L 10 2, 28 .4 .1 99 3, p. 14 ).'. Ã  Ã  Ã  Ã  Ã § II Ã  Ã  Ã  Ã  Ã § II R A T E S A N D Q U A N TI TI ES LA ID D O W N FO R T H E A LL O C A TI O N O F L IC E N C E S W IT H O U T A D V A N C E FI X IN G O F T H E R E F U N D P ro du ct P ro du ct co de D es ti na ti on co de (') R ef un d Ã 3 Ã ª0 (2) (E CU / to nn e ne t) T om at oe s 50 ,8 Q ua nt iti es pr ov id ed fo r pe t lic en ce iss ui ng pe rio d (in to nn es ) 19 95 19 96 l Se pt em be r O ct ob er N ov em be r D ec em be r Ja nu ar y Fe br ua ry M ar ch Ap ril M ay Ju ne H H H H ·. ^ ; '* : :Ã  ! H H ' Ã  Ã ] Ã  -' ¿ Ã ©s . 4 73 7 15 40 7 0 7 0 2 00 0 7 0 2 00 0 7 0 2 00 0 7 0 2 00 07 02 00 0 7 0 2 00 0 7 0 2 00 0 7 0 2 00 15 10 0 20 10 0 25 10 0 30 10 0 35 10 0 40 10 0 4 5 10 0 50 10 0 S he ll ed al m on ds 0 8 0 2 12 90 00 0 10 9, 3 40 4 33 6 16 1 37 1 4 9 4 Ã ¡ Ã ¡ Ã ¡ Ã ¡ Ã ¡ Ã  Ã  H az el nu ts in sh el l 08 02 21 00 00 0 12 7, 7 27 2 87 12 11 15 S he ll ed ha ze ln ut s 0 8 0 2 22 00 00 0 1 20 8 1 76 6 Ã Ã ¿ Ã ¯ 256/34 1 Ã Ã  I Official Journal Ã ¿Ã ¯ the European 0Ã ¿Ã ·Ã Ã Ã ·Ã Ã ·Ã ¯Ã Ã ¯  ¬5 26 . 10 . 95 24 6, 3 86 0 69 4 77 9 ^Ã ½ »1 Ã ·Ã Ã 5 in sh el l 08 02 31 00 00 0 15 8, 3 11 2 24 1 16 7 2 12 4, 3 72 3 30 59 4 66 50 5 98 56 6 21 87 1 Ã  Ã 3 Ã 26 5 08 05 08 05 0 8 0 5 0 8 0 5 08 05 0 8 0 5 0 8 0 5 0 8 0 5 08 05 0 8 0 5 0 8 0 5 0 8 0 5 0 8 0 5 0 8 0 5 0 8 0 5 0 8 0 5 08 05 0 8 0 5 08 05 0 8 0 5 08 05 10 01 20 0 10 05 20 0 10 09 20 0 10 11 20 0 10 15 20 0 10 19 20 0 10 21 20 0 10 25 20 0 10 29 20 0 10 3 2 20 0 10 34 20 0 10 36 20 0 10 42 20 0 10 44 20 0 10 46 20 0 10 51 20 0 10 55 20 0 10 59 20 0 10 61 20 0 10 65 20 0 10 69 20 0 Q ua nt iti es pr ov id ed fo r pe r lic en ce iss ui ng pe rio d (in to nn es ) P ro du ct P ro du ct co de D es ti n at io n co de (') R ef un d ra te (2) (E CU / to nn e ne t) L em on s 15 2, 5 0 8 0 5 30 20 10 0 08 05 30 30 10 0 08 05 30 40 10 0 Ta bl e gr ap es 54 ,7 0 8 0 6 10 08 06 10 08 06 10 08 06 10 08 06 10 0 8 0 6 10 0 8 0 6 10 21 20 0 29 20 0 30 20 0 40 20 0 50 20 0 61 20 0 69 20 0 19 95 19 96 Se pt em be r O ct ob er N ov em be r D ec em be r Ja nu ar y Fe br ua ry M ar ch Ap ril M ay Ju ne 2 76 4 10 10 0 11 88 5 20 86 8 20 38 8 13 59 0 HB »!j lf j'fi  Ã  ^ Ã ¤Ã  I ^l i  ^ BW KÃ  I   3 07 8 8 53 8 8 86 0 10 19 1 7 88 2 Ap pl es 90 ,4 F F A B D E 08 08 08 08 08 08 08 08 08 08 08 08 08 08 0 8 0 8 08 08 0 8 0 8 08 08 08 08 10 51 91 0 10 53 91 0 10 59 91 0 10 61 91 0 10 63 91 0 10 6 9 9 1 0 10 71 91 0 10 73 91 0 10 79 91 0 10 9 2 9 1 0 10 9 4 9 1 0 10 98 91 0 26 . 10 . 95 I EN I Official Journal of the European Communities No L 256/35 Pe ac he s an d ne ct ar in es 56 ,5 08 09 08 09 08 09 08 09 0 8 0 9 0 8 0 9 0 8 0 9 0 8 0 9 0 8 0 9 08 09 30 1 1 10 0 30 19 10 0 30 21 10 0 30 29 10 0 30 31 10 0 30 39 10 0 30 41 10 0 30 49 10 0 30 51 10 0 30 59 10 0 (') Th e de sti na tio n co de s ar c de fin ed as fo llo ws : A : No rw ay ,I ce lan d, Gr ee nl an d, Po lan d, Hu ng ary ,R om an ia ,B ulg ari a, Al ba nia ,E sto nia ,L atv ia, Li thu an ia ,A rm en ia, Az erb aij an ,B ela ru s, Ge or gia ,K az ak hs tan ,K yr gy zs tan ,M old ov a, Ru ssi a, Ta jik ist an ,T ur km en ist an , Uz be ki sta n, Uk ra in e, Bo sn ia- He rz eg ov in a, Cr oa tia ,S lo ve ni a, Fo rm er Yu go sla v Re pu bl ic of M ac ed on ia ,M alt a B : Fa er oe s, Af ric an co un tri es an d ter rit or ies ex ce pt So ut h Af ric a, co un tri es of th e Ar ab ian Pe ni ns ul a (S au di Ar ab ia ,B ah ra in ,Q at ar ,O m an ,U ni te d Ar ab Em ira tes (A bu Dh ab i, Sh ar jah ,A jm an ,U m m al Qa iw ain ,R as al Kh aim ah , Fu jai ra h) ,K uw ait ,Y em en ), Sy ria , Ira n, Jo rd an , Bo liv ia , Br az il, Ve ne zu ela ,P er u, Pa na m a, Ec ua do r, Co lo m bi a C : Sw itz er lan d, Cz ec h Re pu bl ic ,S lo va ki an Re pu bl ic D :H on g Ko ng ,S ing ap or e, M ala ys ia, In do ne sia ,T ha ila nd ,T aiw an ,P ap ua Ne w Gu in ea ,L ao s, Ca mb od ia ,V iet na m ,U ru gu ay ,P ara gu ay ,A rg en tin a, M ex ico ,C os ta Ri ca E : Al l de sti na tio ns ex ce pt Sw itz er la nd F : A ll de st in at io ns (2) Fo r ref un ds to be gr an ted on ex po rts to the Fe de ral Re pu bli c of Yu go sla via (S erb ia an d M on ten eg ro )t he req uir em en ts of Re gu lat ion (E EC )N o 99 0/ 93 mu st be me t.'